Citation Nr: 1242128	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot.  

2.  Entitlement to service connection for arthritis of the right ankle.  

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability from a right hip replacement.  

4.  Entitlement to an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following January 1999 and September 2000 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified in August 2001 before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  That VLJ is no longer employed at the Board.  As a result, the Veteran subsequently testified in July 2012 before the undersigned VLJ during a Board hearing at the Nashville RO.  The transcripts of both the August 2001 and July 2012 hearings are of record.  At the time of the July 2012 hearing, the Veteran submitted additional evidence for review and waived consideration of the evidence in the first instance by the agency of original jurisdiction (AOJ).  The Board accepts the evidence for inclusion into the record on appeal.  

At the time the undersigned VLJ conducted the July 2012 Board hearing with the Veteran, the only issue that was identified as being on appeal was the claim for an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.  As such, testimony was only taken with regard to that single issue.  However, the Board's review of the claims folder following the July 2012 hearing has identified that the Veteran filed a timely substantive appeal in February 2006 with regard to claims for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, service connection for arthritis of the right foot, service connection for arthritis of the right ankle, and for a TDIU.  In this regard, the AMC issued the Veteran a statement of the case (SOC) on those issues dated December 28, 2005.  Thereafter, the Veteran submitted a large amount of evidence to both the Office of the Secretary of Veterans Affairs (Secretary), as well as to the AMC.  The evidence was received by the Secretary's office on February 24, 2006, and by the AMC on February 28, 2006.  

The Board liberally construes the submitted evidence as a substantive appeal as it reflects, in part, arguments addressing the claims noted in the December 28, 2005 SOC.  As such, the claims for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, as well as the claims for service connection for arthritis of the right foot and for service connection for arthritis of the right ankle, and for a TDIU are currently in appellate status.  

Finally, in a June 2010 statement to the Board, the Veteran raised claims for service connection for fibromyalgia, for depression, and for posttraumatic stress disorder (PTSD).  She has also argued in a November 2011 statement that she should also be service connected for a left pes valgal plantar deformity and for left ankle equinus, conditions for which she underwent surgery in August 1982.  The noted claims have not been considered by the AOJ and thus are not before the Board.  As such the claims for service connection for fibromyalgia, for depression, and for PTSD, as well as for left pes valgal plantar deformity and for left ankle equinus are referred to the AOJ for appropriate action.  


REMAND

As noted above, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, the claims for service connection for arthritis of the right foot and for arthritis of the right ankle, and the claim for a TDIU are currently in appellate status.  The Veteran's claims were originally denied in a September 2000 rating decision.  The Veteran filed a notice of disagreement (NOD) in September 2001.  At the time the Veteran submitted her September 2001 NOD she also submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in which she requested a Board hearing.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  In light of the her request in September 2001, the Veteran should be asked if she still desires a Board hearing, and if so, should be scheduled for the hearing and notified of this fact in writing.  

As for the left ankle rating issue, this disability was last examined by VA for compensation purposes in September 2010.  The Veteran claims that her left ankle disability has worsened since that time.  In particular, during her July 2012 hearing before the undersigned VLJ, the Veteran testified that the swelling and pain in her left ankle was continuous and that she could barely walk.  She identified wearing an ankle brace and using orthotics, and also stated that she required the assistance of a mobilized wheelchair.  (The Veteran has a number of disabilities besides her left ankle that affect her lower extremities.)  Furthermore, the Veteran reported that she received cortisone shots to help alleviate left ankle pain.  

Where a veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination to fulfill its duty to assist.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also 38 C.F.R. § 3.327(a) (2012) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect.)  Under the circumstances, the Board finds that the Veteran should be re-examined.  

With respect to the requested VA examination, the Board is cognizant that the Veteran had argued that her private physician should have been allowed to conduct her VA C&P examination that was undertaken in September 2010.  In part, it was argued that the Veteran had been very dissatisfied with her VA examiners and her private physician was better qualified to perform the examination.  In light of this remand for the development outlined, the Veteran should be apprised that she may obtain and submit (or provide sufficient information so VA can obtain for her) any opinion or examination report from her private physician, or any other private or VA health care provider, associated with her service-connected left ankle.  38 C.F.R. § 3.159(c)(4) (2012).  

Finally, it appears that the Veteran's treatment is conducted through the VA Medical Center (VAMC) in Memphis, Tennessee and the Covington, Tennessee VA community based outpatient clinic (CBOC).  VA treatment records associated with the claims folder and Virtual VA are dated no later than October 2012.  Thus, pertinent treatment records from the Memphis VAMC and the Covington CBOC, dated since October 1, 2012, should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment she may have received for her post-traumatic arthritis of the left ankle.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VAMC in Memphis, Tennessee and the VA CBOC in Covington, Tennessee prepared since October 1, 2012.  If any such records identified by the Veteran are not available, she should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  Inform the Veteran that she may submit the written opinion or report of examination (or provide sufficient information so VA can obtain information for her) of any private or VA medical health care provider that may be favorable to her claim for an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.  (The Veteran should be given time to submit any examination report or opinion before proceeding with the action requested below.)

3.  Thereafter, the Veteran should be scheduled for a VA examination of her left ankle.  The examiner should review the claims folder in connection with the examination.  All indicated tests should be conducted. 

The examiner should provide a detailed statement as to the extent to which the Veteran's service-connected left ankle symptomatology affects function, including the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

Additionally, the examiner should specifically indicate whether the left ankle joint is ankylosed.  If the left ankle joint is ankylosed, the examiner should further indicate the position in which it is ankylosed, that is, whether it is ankylosed in plantar flexion and, if so, whether it is ankylosed in a position less than 30 degrees, between 30 and 40 degrees, or more than 40 degrees; or whether it is ankylosed in dorsiflexion, and, if so, whether it is ankylosed in a position between 0 and 10 degrees, or more than 10 degrees.  The examiner should also indicate whether there is any abduction, adduction, inversion, or eversion deformity of the left ankle.  

A complete rationale should be provided for any opinions expressed.  The examiner should identify all functional impairments, including any unusual difficulties experienced on account of this disability.

4.  After completion of the above, the AOJ should refer the claim for an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in order to determine whether the Veteran's service-connected disability warrants assignment of an extra-schedular rating under 38 C.F.R. § 3.321 (2012).  

5.  After completion of the above, the AOJ should determine whether a higher initial rating is warranted for the Veteran's post-traumatic arthritis of the left ankle.  The possibility of staged ratings should be considered.  If a benefit sought is not granted, the Veteran and her representative should then be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

6.  Contact the Veteran and ask her whether she desires a Board hearing concerning her claims for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, service connection for arthritis of the right foot, service connection for arthritis of the right ankle, and for a TDIU.  If a hearing is desired, clarify the type of hearing the Veteran wishes, and thereafter, if the Veteran desires a hearing that requires her presence at the RO, schedule the Veteran for the requested hearing.  The Veteran should be informed that the hearing will be limited to these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

